IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 99-50810
                          Summary Calendar



UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee,

versus

CARLOS ANTONIO SARABIA-VILLANTA,
also known as David Sepeda-Hernandez,

                                             Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. DR-99-CR-121-1
                        - - - - - - - - - -
                          October 3, 2000

Before EMILIO M. GARZA, STEWART and PARKER, Circuit Judges.

PER CURIAM:*

     Carlos Antonio Sarabia-Villanta appeals his conviction and

sentence for illegal presence after being deported.       See 8 U.S.C.

§ 1326.   He argues that during sentencing the district court

failed to verify whether he and counsel had read and discussed

the presentence report.   He further argues that, as an issue of

first impression, this court should not apply the harmless error

standard to the district court’s omission.      Rather, he argues

that the case should be remanded for resentencing regardless of


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-50810
                                -2-

whether the omission resulted in prejudice.   In the alternative,

Sarabia argues that the district court’s omission prejudiced his

defense because he was unaware of the factors relied on in

sentencing and was unable to challenge the reliability or

relevance of those factors.

     The district court’s failure to comply with Fed. R. Crim. P.

32(c)(3)(A) is harmless.   See Fed. R. Crim. P. 52(a); United

States v. Sustaita, 1 F.3d 950, 954 (9th Cir. 1993); cf. United

States v. Vasquez, 216 F.3d 456, 458-59 (5th Cir. 2000)(holding

that unobjected Rule 32(c)(3)(B) errors are reviewed for plain

error).   Sarabia does not demonstrate that the district court’s

omission affected the outcome of the proceeding.   See United

States v. Munoz, 150 F.3d 401, 412-13 (5th Cir. 1998).

Accordingly, the district court’s judgment is AFFIRMED.

     Sarabia also requests permission to file a supplemental

brief in light of the Supreme Court’s decision in Apprendi v. New

Jersey, 120 S. Ct. 2348 (2000).   This motion is DENIED.

     AFFIRMED; MOTION DENIED.